962 So. 2d 363 (2007)
Jason Leroy MOREY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-1469.
District Court of Appeal of Florida, Fifth District.
July 24, 2007.
James S. Purdy, Public Defender, and Ailene S. Rogers, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Rogan v. State, 934 So. 2d 593 (Fla. 5th DCA 2006).
TORPY, LAWSON and EVANDER, JJ., concur.